Citation Nr: 1041761	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-39 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
aortic stenosis (claimed as a heart condition secondary to 
Hodgkin's disease treatment).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1976 until June 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 10 percent rating effective 
September 15, 2008 for aortic stenosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  The RO provided the Veteran with VCAA 
notice as to all elements of the claim in correspondence dated in 
September 2008.  

The Veteran has been evaluated by VA for aortic stenosis.  
Studies performed in May 2008 and February 2009 suggest some left 
ventricular hypertrophy.  Exercise testing was not performed, and 
there is no indication that his ejection fraction is 50% or less.  
Additional testing is necessary.  

A December 2008 letter from the Veteran's sister to the Veteran's 
state senator indicated that the Veteran obtained a second 
opinion regarding his aortic stenosis disability from a Dr. B. at 
a private medical facility.  After a review of the claims file, 
it appears that no action was taken to identify, request, or 
obtain any private treatment records from this physician 
pertaining to this claim.  The RO must ask the Veteran to provide 
the specific name and address of any private medical care 
providers and assist him in obtaining those records.  VA has a 
duty to obtain relevant records of treatment reported by private 
medical professionals.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Additionally, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers and approximate 
dates of treatment, VA and non-VA, which 
treated him for aortic stenosis.  Of 
particular interest are any private 
treatment records pertaining to an aortic 
valve replacement, specifically records 
from Dr. B. at the Weston Cleveland Clinic 
in Miami, Florida, and VA treatment 
records dated from February 2009 to 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA cardiovascular examination to 
determine the severity of the cardiac 
stenosis.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA  Heart 
Examination.  

3.  After ensuring that the development is 
complete, the RO should re-adjudicate the 
claim.  If not fully granted, a 
supplemental statement of the case should 
be issued before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


